IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-11012
                        Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

MICHAEL DIXON, also known as Tricky,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:96-CR-25-13
                       - - - - - - - - - -

                            June 15, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Michael Dixon, federal prisoner #27536-077, appeals from the

district court’s denial of his motion for new trial based upon

newly-discovered evidence pursuant to Fed. R. Crim. P. 33.        He

argues that newly-discovered evidence regarding the wiretap

applications used in his criminal prosecution and the

Government’s alleged suppression of such evidence entitle him to

a new trial.   He also argues that the district court abused its

discretion by failing to conduct an evidentiary hearing on his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-11012
                                 -2-

motion.    We have reviewed the record and find no reversible

error.    The record shows that the wiretap applications included

proper authorizations.    Further, Dixon has failed to show that

the applications for the wiretap orders and the attached

authorizations were not available to him at the time of the trial

or that his failure to learn of the authorization letters was not

due to a lack of diligence.    See United States v. MMR Corp., 954
F.2d 1040, 1046-47 (5th Cir. 1992).    Accordingly, the judgment of

the district court is AFFIRMED.    Dixon’s motion “requesting

ruling on motion for new trial be placed on hold pending receipt

of document needed to assist the court in its ruling on the

merits” is DENIED.    Dixon’s motion requesting this court to order

the appropriate government agency to allow the authorization

letters for the wiretap orders to be authenticated by Dixon’s

private investigator is also DENIED.

     AFFIRMED; MOTIONS DENIED.